Title: Thomas Jefferson to John W. Webster, 28 January 1820
From: Jefferson, Thomas
To: Webster, John White


					
						Sir
						
							Monticello
							Jan. 28. 20
						
					
					I recieved yesterday your favor of the 10th and owe you acknolegements for offering us the occasion of procuring the valuable collection of minerals mentioned in your letter, but I have to regret that our institution is not yet so advanced as to permit us to avail ourselves of it. our funds being limited and moderate, we must marshal their application according to the respective urgencies of the objects. the completion of our buildings is the first necessary. to that we must apply all the funds as they arise and that will require time yet. other objects will then follow and claim their turn. in the hope that some other institution, in a more matured state will prevent the loss to our country by the purchase of your collection I tender you the assurance of my high respect
					
						
							Th: Jefferson
						
					
				